Citation Nr: 1243929	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-25 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease and hyper-contractile.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The Veteran served on active duty from March 1947 to October 1951 and from January 1952 to July 1972. 

This case arises to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part denied an increased rating for a disability characterized as a hiatal hernia with gastro esophageal reflux disease (hereinafter: GERD) and hyper-contractile.

In February 2010, the Veteran testified before the undersigned at a personal hearing.  A transcript of this hearing has been included in the claims folder.

In July 2010 and again in April 2012, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  Throughout the appeal period, hiatal hernia, GERD, and hypercontractile esophagogastric sphincter have been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, shoulder pain, and arm pains.  

2.  The manifestations of hiatal hernia, GERD, and hypercontractile esophagogastric sphincter have a moderate impact on the Veteran's diet and eating patterns.  

3.  Hiatal hernia, GERD, and hypercontractile esophagogastric sphincter have not caused considerable impairment of health.


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for hiatal hernia, GERD, and hypercontractile esophagogastric sphincter are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.113, 4.114, Diagnostic Codes 7203, 7307, 7346 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in a December 2006 letter to the claimant. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  The claimant submitted private treatment reports.  The claimant was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Furthermore, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings could be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

A disability characterized as a hiatal hernia with GERD and hyper-contractile has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 7346.  Although it is the present or current level of impairment caused by this disability, rather than the remote history, that is of primary concern, in determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service treatment records (hereinafter: the STRs).  38 C.F.R. § 4.2.  

The STRs reflect that in 1972 the Veteran complained of a 10-year history of intermittent post-prandial heartburn and regurgitation, especially at night (see claims files, Vol 1).  In June 1972, he underwent a gastroenterology consultation just prior to retirement from active military service.  

A June 1972 pandendoscopy revealed a moderate-sized sliding hiatal hernia and patchy gastritis.  A July 1972 addendum report reflects that esophageal abnormalities of hypercontractile esophagogastric sphincter and gastro-esophageal reflux were carefully documented during an esophageal motility study.  The final impression was moderate-sized hiatal hernia with gastro esophageal reflux; and, minimal gastritis.  

In September 1972, the RO granted service connection for a disability characterized as hiatal hernia with gastro-esophageal reflux and "hyper-contractile" and assigned a 10 percent rating under Diagnostic Code 7346.  The 10 percent rating has remained in effect ever since.  

The significance of the above-mentioned remote medical history is that it clarifies the nature of the service-connected "hyper-contractile" disorder and it shows that this diagnosis was carefully arrived at, and not a condition of doubtful diagnosis or one not fully supported by clinical and laboratory findings (see 38 C.F.R. § 4.20).  The remote adjudicative history reveals that the RO did not establish service connection for gastritis, although that disability also arose during active service.  

In November 2006, the RO received the Veteran's claim that his hiatal hernia and gastro esophageal reflux were worsening and were, in fact, "critical."  Because this report is a claim for an increase, any treatment records dated within a year prior to the RO's receipt of that claim are relevant.  The RO obtained VA and private clinical records.  A March 2006 VA report notes that GERD was stable and that prescription medications were continued at the present level.  

In February 2007, R. A., an acquaintance, reported that the Veteran did a lot of belching and that he felt sick. 

An April 2007 VA hiatal hernia and esophageal compensation examination report reflects that there had been no evaluation of this disability since 1972.  The Veteran currently took over-the-counter Maalox(r) and Tums(r), and prescription omeprazole, 20-mg, daily.  Certain foods caused nausea.  There was a history of dysphagia (dysphagia is difficulty in swallowing, Dorland's Illustrated Medical Dictionary 517 (28th ed. 1994)), although the Veteran could swallow food.  The Veteran reported frequent esophageal pains or heartburn/pyrosis and frequent regurgitation.  He was not currently working, as he had retired due to age.  The diagnoses were GERD, hiatal hernia, and hypercontractility disorder.  These would mildly impact many activities and moderately impact the Veteran's diet and eating patterns.

VA and private clinical reports mention chest pains at various times.  Private examination reports dated in 2007 and later mention that the Veteran denied any nausea, vomiting, or abdominal pain.

In his September 2007 notice of disagreement (hereinafter: NOD), the Veteran requested that the three gastric-related diagnoses, hiatal hernia, gastro esophageal reflux, and hypercontractile disorder, be separately (i.e., individually) rated.  He reported that no examiner had asked whether he had arm or shoulder pains.  He then reported that he did, in fact, have arm, shoulder, and chest pains that could be related to these disabilities.  

In his August 2008 substantive appeal, the Veteran again argued that he had chest and shoulder pains, belching, and heartburn.

In February 2010, the Veteran testified before the undersigned that his hiatal hernia caused shoulder pains, belching, heartburn, and possibly anemia.  He testified that he had considerable impairment of health.  In July 2010, the Board remanded the case for an examination.  

An October 2010 VA esophagus and hiatal hernia compensation examination report reflects that a hiatal hernia was stable.  Heartburn occurred two or three times per week and regurgitation occurred two times per week.  Heartburn and regurgitation were associated with late meals and a recumbent position.  Later in the report, the examiner reported that regurgitation occurred several times per week.  Nausea occurred infrequently, that is, less than weekly. Dysphagia occurred less than monthly.  Esophageal distress and substernal pain occurred several times each week.  Pyrosis and heartburn occurred several times per week also.  The examiner found that the Veteran was in good health with no sign of anemia.  The diagnoses were hiatal hernia with GERD.  

The Board remanded the case in April 2012 for more information concerning specific symptoms.  

In June 2012, the VA physician who had performed the above-mentioned October 2010 VA examination, reported that there are complaints of: (1) pyrosis occurring several times per week; (2) moderate frequent substernal pain occurring several times per week; (3) less than monthly dysphagia; and, (4) regurgitation occurring two or more times per week.  The physician found that any impairment of health was not considerable.  There was no complaint of vomiting, melena, or hematemasis.  There was no weight loss or anemia.  

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and it is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

From the above-mentioned facts, it is clear that throughout the appeal period, this disability (hiatal hernia, GERD, and hypercontractile esophagogastric sphincter) has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, shoulder pain, and arm pains.  These symptoms have a mild impact on many activities, but a moderate impact the Veteran's diet and eating patterns.  What is not shown is considerable impairment of health due to this disability.

Hiatal hernia is rated under Diagnostic Code 7346.  There is no specific code for GERD, nor is there a diagnostic code for a disability characterized as a hypercontractile esophagogastric sphincter; however, the Board concedes that GERD or a hypercontractile esophagogastric sphincter could cause additional chest or abdominal pains, dysphagia, and eating restrictions.  Thus, the Veteran's credible testimony of heartburn, shoulder pains, and belching is well-supported by the medical findings. 

Under Diagnostic Code 7346, a 60 percent disability rating is warranted for pain, vomiting, material weight loss, and hemetemasis or melena with moderate anemia; or, other symptoms productive of severe impairment of health.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, all of which is productive of a considerable impairment of health.  A 10 percent evaluation is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent evaluation, but of lesser severity than is required for that evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2012).

Comparing the manifestations with the criteria of the rating schedule, the criteria for a schedular rating greater than 10 percent under Diagnostic Code7346 are not more nearly approximated.  This is because the record lacks evidence of considerable impairment of health.  Although the Veteran testified that he had considerable impairment of health, his medical examiners did not find that the service-connected hiatal hernia, GERD, and hypercontractile esophagogastric sphincter caused it.  The probative value of the lay testimony will therefore be discussed further. 

Lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury, but when the determinative issue involves a question of medical expertise, only individuals possessing specialized training and knowledge are competent to render an opinion.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the lay testimony does not support a later diagnosis by a medical professional and therefore, with respect to the etiology of the disorders that could cause considerable impairment of health, the Veteran's opinion cannot be afforded any weight, that is, the testimony is of no probative value.  

In his NOD, the Veteran asked that his three digestive-related disabilities be separately rated.  While there is no specific diagnostic code for GERD, this disability could be rated as gastritis under Diagnostic Code 7307.  Further, while there is no specific diagnostic code for hypercontractile esophagogastric sphincter, this disability could be rated under Diagnostic Code 7203, stricture of the esophagus.  The rating schedule specifically prohibits rating a disability under both Diagnostic Code 7307 and Diagnostic Code 7346, but does not prohibit assigning a separate rating under Diagnostic Code 7203 simultaneously with other gastric-related codes, where circumstances dictate.  

According to 38 C.F.R. § 4.113 (2012): 

      There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  

According to 38 C.F.R. § 4.114 (2012):

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

Because of the restrictive language set forth above, a rating for gastritis (Code 7307) cannot be assigned simultaneously with a rating for hiatal hernia (Code 7346).  However, the overall disability could be rated under Diagnostic Code 7307, rather than Diagnostic Code 7346, if gastritis symptoms are the predominant disability.  Thus, the next issue is whether gastritis symptoms predominate in this disability picture.  

Gastritis may be rated according to the following symptoms: 

Under Diagnostic Code 7307, a 10 percent evaluation is warranted for chronic hypertrophic gastritis where small nodular lesions eroded and symptoms are shown.  A 30 percent evaluation is warranted for chronic hypertrophic gastritis where multiple small eroded or ulcerated areas are shown, with symptoms.  A 60 percent evaluation is warranted where severe hemorrhages or large ulcerated or eroded areas are shown.  Atrophic gastritis includes a number of diseases, including pernicious anemia.  The underlying condition is to be rated.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2012).  

Comparing the manifestations to these criteria, it is clear that gastritis is not the predominant disability, as neither nodular lesions, ulcerated areas, hemorrhages, nor pernicious anemia is shown.  The next question that arises with respect to the correct rating to be assigned (where multiple codes are being considered) is this regulatory mandate: "A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  

The severity of the overall disability does not appear to warrant an elevation to the next higher evaluation, that is, a 30 percent evaluation under Diagnostic Code 7346, because, as concluded above, considerable impairment of health, due to these gastric disabilities, is not shown. 

As mentioned above, a separate rating for a service-connected hypercontractile esophagogastric sphincter could be assigned, if rated by analogy to stricture of the esophagus (Diagnostic Code 7203).  The Veteran's hypercontractile esophagogastric sphincter disability is apparently caused by an abnormally tight esophagogastric sphincter, a muscle whose purpose is to keep digestive juices in the stomach and out of the esophagus.  Because reflux is also shown, this tight sphincter might impede regurgitated digestive acids from returning to the stomach.  It also might impede eating, drinking, or swallowing (dysphagia has been shown in this case).  Thus, rating service-connected hypercontractile esophagogastric sphincter by analogy to stricture of the esophagus appears to be reasonable and does not amount to a conjectural analogy.  38 C.F.R. § 4.20.  

Turning to the rating criteria of Diagnostic Code 7203 (Esophagus, stricture of), an 80 percent schedular rating is warranted where passage of liquids only is permitted, with marked impairment of general health.  A 50 percent rating is warranted where there is a severe stricture, permitting the passage of liquids only.  The minimum rating offered is 30 percent, and requires only that a moderate stricture be shown.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2012). 

Comparing the manifestations to the above criteria, it is clear that the criteria of a 50 percent or higher schedular rating are not more nearly approximated, as passage of liquids only is not shown.  However, the 30 percent criteria contain no such criterion.  A 30 percent rating requires only that a moderate stricture be shown.  Whether the service-connected hypercontractile esophagogastric sphincter more nearly approximates a moderate stricture is the next question.  

The record in this case contains no discussion of the degree of stricture created by the service-connected hypercontractile esophagogastric sphincter, but there are notations of related symptoms such as dysphagia and eating restrictions.  According to the April 2007 VA examiner, GERD, hiatal hernia, and hypercontractility disorder would moderately impact the Veteran's diet and eating patterns.  The physician did not specifically attribute diet and eating restrictions to hypercontractile esophagogastric sphincter, and perhaps it is not possible to do so where a hiatal hernia and GERD are also shown.  For all these reasons, and especially because the minimum compensable rating offered for stricture of the esophagus is a 30 percent rating, any remaining doubt should be resolved in favor of the Veteran.  Therefore, his service-connected manifestations more nearly approximate the criteria of a 30 percent schedular rating under Diagnostic Code 7203.  The next question is whether the disability may be rated 30 percent under Diagnostic Code 7203 while retaining a separate 10 percent rating under Diagnostic Code 7346.  According to 38 C.F.R. § 4.14 (2012): 

Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  

See also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14.  

Because the various manifestations of service-connected hiatal hernia, GERD, and hypercontractile esophagogastric sphincter cannot  be parsed out among the three disorders, a single disability rating that best represents the overall disability picture must be used.  Esteban, 6 Vet. App. at 261.  Because a 30 percent rating is warranted under Diagnostic Code 7203, that is the only schedular rating that may be assigned.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence for an increased rating is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Because the symptoms cannot be easily separated, only one schedular rating will be assigned for this complicated disability and that will be a 30 percent rating under Diagnostic Code 7203, for the entire appeal period. 

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for all service-connected disabilities, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether the claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the claimant has not raised the issue of unemployability due to the disability for which a higher rating is on appeal here.  VA did grant TDIU for a prior portion of the appeal period; however the Veteran currently enjoys a total rating plus special monthly compensation and he has not appealed for an extension of his prior TDIU award. 

In this case, the established schedular rating criteria for service-connected hiatal hernia, GERD, and hypercontractile esophagogastric sphincter have not been shown or alleged to be inadequate to describe the severity and symptoms of the disability; the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, there is no evidence that an extra-schedular disability rating would be in the interest of justice.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  


ORDER

A 30 percent schedular rating for hiatal hernia, GERD, and hypercontractile esophagogastric sphincter is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


